Citation Nr: 0803558	
Decision Date: 01/31/08    Archive Date: 02/08/08

DOCKET NO.  06-04 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for a cervical spine disability.  

2.  Entitlement to an initial compensable rating for 
bilateral pes planus.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

N. Snyder, Associate Counsel


INTRODUCTION

The veteran had active service from September 1983 to 
September 1996 and January 2003 to March 2004.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of March 2005 by the 
Department of Veterans Affairs (VA) Winston-Salem, North 
Carolina, Regional Office (RO).  The veteran appeared before 
the undersigned Veterans Law Judge in a hearing in Washington 
D.C. in November 2007 to present testimony on the issue on 
appeal.  The hearing transcript has been associated with the 
claims file.

The issue of an increased rating for a cervical spine 
disability is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDING OF FACT

The veteran's bilateral pes planus is not "moderate" in 
severity; it is not manifested by a weight-bearing line over 
or medial to great toe, inward bowing of the tendo Achillis, 
or pain on manipulation and use of the feet.


CONCLUSION OF LAW

The criteria for a compensable rating for bilateral pes 
planus have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Code 5276 
(2007).

REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  

In October 2004, the agency of original jurisdiction (AOJ) 
sent a letter to the veteran providing the notice then 
required by § 5103(a) and § 3.159(b) for a claim for service 
connection.  Service connection was subsequently granted for 
bilateral pes planus, and the veteran appealed the initial 
rating.  The veteran had not sought a specific disability 
rating or a particular effective date as a part of his 
original claim.  As a result of the grant of service 
connection and the assignment of a specific disability rating 
and effective date, section 5103(a) notice was no longer 
required, though the Board notes that it was provided in 
March 2006.  See Dingess v. Nicholson, 19 Vet. App. 473, 490 
(2006).  

Although a letter was not sent detailing the requirements for 
a claim for an increased rating, the March 2005 decision 
stated what evidence was necessary to obtain a higher rating, 
as did the statement of the case.  No prejudice is apparent, 
and additional evidence was obtained subsequent to the March 
2004 decision.  Consequently, it does not appear that the 
failure to provide a separate notice letter had any 
prejudicial effect on the veteran.  The VA has also done 
everything reasonably possible to assist the veteran with 
respect to his claim for benefits, such as obtaining medical 
records, providing a VA examination, and providing a personal 
examination.  The Board notes that, at his personal hearing, 
the veteran testified that he had no additional evidence for 
this claim.  Consequently, the Board finds the claim ready 
for adjudication.

Service connection for bilateral pes planus was granted by a 
March 2005 rating decision based on an in-service diagnosis 
and physical profile.  The veteran currently has a 
noncompensable rating for his bilateral pes planus.  
Diagnostic Code (DC) 5276, which rates pes planus, provides a 
10 percent rating for moderate pes planus, manifested by 
weight-bearing line over or medial to great toe, inward 
bowing of the tendo Achillis, pain on manipulation and use of 
the feet, bilateral or unilateral.

May 2004 X-ray images show that the veteran had bilateral pes 
planus deformities, with mild posterior spurring of the 
calcanei bilaterally at the level of Achilles insertion.  See 
May 2004 service radiologic examination record.  

A November 2004 VA examination record indicates that the 
veteran had a bilateral flattening of the longitudinal arches 
of the feet.  The veteran was noted to have full range of 
motion of the toes and ankles.  X-ray images showed pedis 
planus, otherwise negative, for each foot.  The veteran was 
assessed with bilateral pes planus.

A December 2004 Medical Evaluation Board record notes that 
the veteran "mild symptomatic pes planus," with tenderness 
noted bilaterally on the plantar aspects of the mid arch 
towards the medial calcaneal tubercle.  The record reports 
that x-ray images indicated bilateral pes planus and 
degenerative changes of the calcaneus.  

Based on the foregoing evidence, a compensable rating is not 
warranted.  The medical records do not indicate any findings 
of inward bowing, pain on manipulation and use, or the 
weight-bearing line being over or medial to the great toe, 
and the veteran's pes planus was noted to be "mild".  
Consequently, an increased rating for bilateral pes planus is 
denied.  


ORDER

A compensable rating for bilateral pes planus is denied.  


REMAND

At his November 2007 personal hearing, the veteran testified 
that he had been treated by a neurologist for his cervical 
spine disability.  These records are not associated with the 
claims file, however, and, at the hearing, the veteran and 
his representative indicated that there were outstanding VA 
and private treatment records.  These records should be 
obtained.  

Additionally, a VA examination was conducted relevant to this 
claim in November 2004, but the veteran's testimony at his 
November 2007 personal hearing indicates a possible worsening 
of his condition.  In light of the age of the VA examination 
and the veteran's testimony, a contemporaneous VA examination 
should be conducted to determine the current severity of the 
veteran's cervical spine disability.  See Littke v. 
Derwinski, 1 Vet. App. 90 (1990).  

Accordingly, the case is REMANDED to the AMC for the 
following action:

1. Obtain all outstanding VA treatment 
records, dating from November 1, 2005, 
forward.  

2.  Ask the veteran if there are 
outstanding private treatment records for 
the cervical spine disability and take 
all appropriate steps to obtain any 
reported records.  

3.  The veteran should be afforded a VA 
examination to determine the current 
severity of his cervical spine 
disability.  Any tests deemed necessary 
by the examiner should be performed and 
the results reported in detail.  The 
examination report should include 
complete range of motion testing, and any 
neurologic symptoms/ findings 
attributable to the service-connected 
cervical spine disability should be 
noted.  It should further be noted 
whether the veteran has had any 
incapacitating episodes and if, so, how 
frequently such episodes occur.  The 
claims folder must be reviewed in 
conjunction with the evaluation, and the 
examination report should indicate that 
such review has occurred.

4.  Thereafter, the AMC should 
readjudicate the appellant's claim.  If 
the benefit sought on appeal remains 
denied, the appellant should be provided 
a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefit, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


